DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the server" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hrabak et al. (US 2015/0024688 A1 herein Hrabak).
Regarding claim 1, Hrabak teaches an apparatus (read as mobile communications device) (Hrabak – [0017]-[0018]), comprising:
a network circuit configured to communicatively couple the apparatus to a network (read as pairing process is performed between the mobile communications device and the network access device over a short-range wireless network) (Hrabak – [0018]) and a server on the network (read as web server) (Hrabak – [0024]);
a wireless circuit configured to communicatively couple the apparatus to another wireless device, wherein the apparatus and the other wireless device are to exchange application data after being paired (read as a system 100 upon which secure simple pairing and wireless communications between a mobile communications device and a vehicle; Bluetooth is used for wireless connectivity) (Hrabak – Figure 1, and [0020]-[0021]); and
control logic (read as logic 208) (Hrabak – [0031]-[0032]) configured to:
determine that the other wireless device is within a given proximity of the apparatus (read as mobile communications device 104 is presumed to be within, or in close proximity) (Hrabak – [0022]);
determine that the other wireless device is configured to perform automatic pairing (read as automatic pairing process between a mobile communication device and a vehicle when a pairing process has been previously performed between the mobile communications device and another vehicle) (Hrabak – [0042]);
based on a determination that the other wireless device is within the given proximity of the apparatus and is configured to perform automatic pairing, access the server to determine whether to perform automatic pairing with the other wireless device (read as the method sends user information including the identifier of the mobile communications device to a remote server; the remote server subsequently sends the user information to the second vehicle in response to the receiving a request from the second vehicle; telematics service provider computer 102 may operate as a web server including a web site for generating subscription accounts, as well as for providing access to secure pairing information to users or consumers of telematics services) (Hrabak – [0008], and [0024]); and
based on a determination that automatic pairing is to be performed with the other wireless device, pair with the other wireless device without further input from a user of the apparatus (read as a telematics service provider facilitates an automatic pairing process between a mobile communications device and a second vehicle when a pairing process has been previously performed between the mobile communications device and a first vehicle) (Hrabak – [0019], [0042], [0051], and [0063]).
Regarding claim 2 as applied to claim 1, Hrabak further teaches wherein the determination of whether to perform automatic pairing with the other wireless device is based upon a prior association of the apparatus and the other wireless device (read as a telematics service provider facilitates an automatic pairing process between a mobile communications device and a second vehicle when a pairing process has been previously performed between the mobile communications device and a first vehicle) (Hrabak – [0019], [0042], [0051], and [0063]).
Regarding claim 3 as applied to claim 2, Hrabak further teaches wherein the prior association of the apparatus and the other wireless device are based upon a mapping of unique identifiers of the apparatus and the other wireless device (read as a telematics service provider facilitates an automatic pairing process between a mobile communications device and a second vehicle when a pairing process has been previously performed between the mobile communications device and a first vehicle; the first vehicle sends a unique identifier of the mobile communications device to the telematics service provider when the pairing process is successfully completed between the first vehicle and the mobile communications device; the telematics service provider sends this unique identifier to the second vehicle upon receiving a request from the second vehicle; list of unique identifiers) (Hrabak – [0019], [0039], [0042]-[0044], [0051], and [0063]).
Regarding claim 4 as applied to claim 1, Hrabak further teaches wherein the control logic is further configured to: access the server to determine whether to perform automatic pairing with the other wireless device on behalf of the other wireless device; and provide a response from the server to the other wireless device regarding whether automatic pairing is to be performed with the apparatus (read as user information includes an identifier of a mobile communications device; the identifier of the mobile communications device has been previously sent to the remote server by a first vehicle and stored at the remote server; the method automatically associates with the mobile communications device based on the retrieved user information (Hrabak – Abstract, [0006], [0008], and [0024]).
Regarding claim 5 as applied to claim 1, Hrabak further teaches wherein the control logic is further configured to, based on a determination that automatic pairing is not to be performed with the other wireless device, prompt a user of the apparatus to manually pair the other wireless device with the apparatus (read as a request for the user information; during the set-up process, the user has to find a unique identifier of the mobile communications device 104 and has to manually enter it to vehicle 402) (Hrabak – [0007]-[0008], [0019], and [0054]).
Regarding claim 6 as applied to claim 1, Hrabak further teaches wherein the determination of whether the other wireless device is configured to perform automatic pairing includes an exchange of information with the other wireless device, the information to identify whether the other wireless device is configured to perform automatic pairing (read as user information includes an identifier of a mobile communications device; the identifier of the mobile communications device has been previously sent to the remote server by a first vehicle and stored at the remote server; the method automatically associates with the mobile communications device based on the retrieved user information (Hrabak – Abstract, [0006], [0008], and [0024]).
Regarding claim 7 as applied to claim 6, Hrabak further teaches wherein the exchange of information to identify whether the wireless device is configured to perform automatic pairing is made during a Bluetooth pairing request (read as Bluetooth pairing) (Hrabak – [0021]-[0022], and [0039]).
Regarding claim 8 as applied to claim 1, Hrabak further teaches wherein the control logic is further configured to, based on a determination that automatic pairing is not to be performed with the other wireless device: determine whether manual pairing is allowed between the apparatus and the other wireless device; and based on a determination of whether manual pairing is allowed between the apparatus and the other wireless device and that automatic pairing is not to be performed with the other wireless device, allow or deny a user to manually pair the other wireless device with the apparatus (read as during the set-up process, the user has to turn on searching features of vehicle 402 and/or the mobile communication device 104 to search for each other, and then has to verify and/or enter additional information such as PIN number on the vehicle and/or mobile communication device; the user has to find a unique identifier such as access control address of the mobile communication device 104 and has to manually enter it to vehicle 402; vehicle 402 sends the unique identifier of the mobile communication device 104 to the telematics service provider computer 102; vehicle 402 sends the unique identifier by synchronizing the user profile with the corresponding user profile of the user profiles 420 maintained by the telematics service provider computer 102) (Hrabak – [0054], [0056]).
Regarding claim 9 as applied to claim 1, Hrabak further teaches wherein the control logic is further configured to: subsequently access the server to determine whether automatic pairing with the other wireless device is to be performed; and based on a determination that automatic pairing is not to be performed with the other wireless device, remove pairing with the other wireless device and prevent future automatic pairing with the other wireless device (read as the mobile communications device 104 may be brought to and removed from vehicle 402, 404 by a user 410) (Hrabak – [0047]).

Regarding claim 10, Hrabak teaches an apparatus (read as mobile communications device) (Hrabak – [0017]-[0018]), comprising: 
a wireless circuit configured to couple the apparatus to another wireless device, wherein the apparatus and the other wireless device are to exchange application data after being paired (read as a system 100 upon which secure simple pairing and wireless communications between a mobile communications device and a vehicle; Bluetooth is used for wireless connectivity) (Hrabak – Figure 1, and [0020]-[0021]); and 
control logic (read as logic 208) (Hrabak – [0031]-[0032]) configured to: 
determine that the other wireless device is within a given proximity of the apparatus (read as mobile communications device 104 is presumed to be within, or in close proximity) (Hrabak – [0022]); 
determine that the other wireless device is configured to perform automatic pairing (read as automatic pairing process between a mobile communication device and a vehicle when a pairing process has been previously performed between the mobile communications device and another vehicle) (Hrabak – [0042]); 
based on a determination that the other wireless device is within the given proximity of the apparatus and is configured to perform automatic pairing, access the server through the other wireless device to determine whether to perform automatic pairing with the other wireless device (read as the method sends user information including the identifier of the mobile communications device to a remote server; the remote server subsequently sends the user information to the second vehicle in response to the receiving a request from the second vehicle; telematics service provider computer 102 may operate as a web server including a web site for generating subscription accounts, as well as for providing access to secure pairing information to users or consumers of telematics services) (Hrabak – [0008], and [0024]); and 
based on a determination that automatic pairing is to be performed with the other wireless device, pair with the other wireless device without further input from a user of the apparatus (read as a telematics service provider facilitates an automatic pairing process between a mobile communications device and a second vehicle when a pairing process has been previously performed between the mobile communications device and a first vehicle) (Hrabak – [0019], [0042], [0051], and [0063]).
 
Regarding claim 11, Hrabak teaches a method, comprising:
communicatively coupling an apparatus to a network and a server on the network (read as pairing process is performed between the mobile communications device and the network access device over a short-range wireless network) (Hrabak – [0018]) and a server on the network (read as web server) (Hrabak – [0024]);
communicatively coupling the apparatus to another wireless device, wherein the apparatus and the other wireless device are to exchange application data after being paired (read as a system 100 upon which secure simple pairing and wireless communications between a mobile communications device and a vehicle; Bluetooth is used for wireless connectivity) (Hrabak – Figure 1, and [0020]-[0021]);
determining that the other wireless device is within a given proximity of the apparatus (read as mobile communications device 104 is presumed to be within, or in close proximity) (Hrabak – [0022]);
determining that the other wireless device is configured to perform automatic pairing (read as automatic pairing process between a mobile communication device and a vehicle when a pairing process has been previously performed between the mobile communications device and another vehicle) (Hrabak – [0042]);
based on a determination that the other wireless device is within the given proximity of the apparatus and is configured to perform automatic pairing, accessing the server to determine whether to perform automatic pairing with the other wireless device (read as the method sends user information including the identifier of the mobile communications device to a remote server; the remote server subsequently sends the user information to the second vehicle in response to the receiving a request from the second vehicle; telematics service provider computer 102 may operate as a web server including a web site for generating subscription accounts, as well as for providing access to secure pairing information to users or consumers of telematics services) (Hrabak – [0008], and [0024]); and
based on a determination that automatic pairing is to be performed with the other wireless device, pairing with the other wireless device without further input from a user of the apparatus (read as a telematics service provider facilitates an automatic pairing process between a mobile communications device and a second vehicle when a pairing process has been previously performed between the mobile communications device and a first vehicle) (Hrabak – [0019], [0042], [0051], and [0063]).
Regarding claim 12 as applied to claim 11, Hrabak further teaches further comprising determining whether to perform automatic pairing with the other wireless device based upon a prior association of the apparatus and the other wireless device (read as a telematics service provider facilitates an automatic pairing process between a mobile communications device and a second vehicle when a pairing process has been previously performed between the mobile communications device and a first vehicle) (Hrabak – [0019], [0042], [0051], and [0063]).
Regarding claim 13 as applied to claim 12, Hrabak further teaches wherein the prior association of the apparatus and the other wireless device are based upon a mapping of unique identifiers of the apparatus and the other wireless device (read as a telematics service provider facilitates an automatic pairing process between a mobile communications device and a second vehicle when a pairing process has been previously performed between the mobile communications device and a first vehicle; the first vehicle sends a unique identifier of the mobile communications device to the telematics service provider when the pairing process is successfully completed between the first vehicle and the mobile communications device; the telematics service provider sends this unique identifier to the second vehicle upon receiving a request from the second vehicle; list of unique identifiers) (Hrabak – [0019], [0039], [0042]-[0044], [0051], and [0063]).
Regarding claim 14 as applied to claim 11, Hrabak further teaches further comprising: accessing the server to determine whether to perform automatic pairing with the other wireless device on behalf of the other wireless device; and providing a response from the server to the other wireless device regarding whether automatic pairing is to be performed with the apparatus (read as user information includes an identifier of a mobile communications device; the identifier of the mobile communications device has been previously sent to the remote server by a first vehicle and stored at the remote server; the method automatically associates with the mobile communications device based on the retrieved user information (Hrabak – Abstract, [0006], [0008], and [0024]).
Regarding claim 15 as applied to claim 11, Hrabak further teaches further comprising, based on a determination that automatic pairing is not to be performed with the other wireless device, prompting a user of the apparatus to manually pair the other wireless device with the apparatus (read as a request for the user information; during the set-up process, the user has to find a unique identifier of the mobile communications device 104 and has to manually enter it to vehicle 402) (Hrabak – [0007]-[0008], [0019], and [0054]).
Regarding claim 16 as applied to claim 11, Hrabak further teaches wherein determining whether the other wireless device is configured to perform automatic pairing includes an exchange of information with the other wireless device, the information to identify whether the other wireless device is configured to perform automatic pairing (read as user information includes an identifier of a mobile communications device; the identifier of the mobile communications device has been previously sent to the remote server by a first vehicle and stored at the remote server; the method automatically associates with the mobile communications device based on the retrieved user information (Hrabak – Abstract, [0006], [0008], and [0024]).
Regarding claim 17 as applied to claim 16, Hrabak further teaches wherein the exchange of information to identify whether the wireless device is configured to perform automatic pairing is made during a Bluetooth pairing request (read as Bluetooth pairing) (Hrabak – [0021]-[0022], and [0039]).
Regarding claim 18 as applied to claim 11, Hrabak further teaches further comprising, based on a determination that automatic pairing is not to be performed with the other wireless device: determining whether manual pairing is allowed between the apparatus and the other wireless device; and based on a determination of whether manual pairing is allowed between the apparatus and the other wireless device and that automatic pairing is not to be performed with the other wireless device, allowing or denying a user to manually pair the other wireless device with the apparatus (read as during the set-up process, the user has to turn on searching features of vehicle 402 and/or the mobile communication device 104 to search for each other, and then has to verify and/or enter additional information such as PIN number on the vehicle and/or mobile communication device; the user has to find a unique identifier such as access control address of the mobile communication device 104 and has to manually enter it to vehicle 402; vehicle 402 sends the unique identifier of the mobile communication device 104 to the telematics service provider computer 102; vehicle 402 sends the unique identifier by synchronizing the user profile with the corresponding user profile of the user profiles 420 maintained by the telematics service provider computer 102) (Hrabak – [0054], [0056]).
Regarding claim 19 as applied to claim 11, Hrabak further teaches further comprising: subsequently accessing the server to determine whether automatic pairing with the other wireless device is to be performed; and based on a determination that automatic pairing is not to be performed with the other wireless device, removing pairing with the other wireless device and preventing future automatic pairing with the other wireless device (read as the mobile communications device 104 may be brought to and removed from vehicle 402, 404 by a user 410) (Hrabak – [0047]).

Regarding claim 20, Hrabak teaches a method, comprising:
coupling an apparatus (read as mobile communications device) (Hrabak – [0017]-[0018]) to another wireless device, wherein the apparatus and the other wireless device are to exchange application data after being paired (read as a system 100 upon which secure simple pairing and wireless communications between a mobile communications device and a vehicle; Bluetooth is used for wireless connectivity) (Hrabak – Figure 1, and [0020]-[0021]);
determining that the other wireless device is within a given proximity of the apparatus (read as mobile communications device 104 is presumed to be within, or in close proximity) (Hrabak – [0022]);
determining that the other wireless device is configured to perform automatic pairing (read as automatic pairing process between a mobile communication device and a vehicle when a pairing process has been previously performed between the mobile communications device and another vehicle) (Hrabak – [0042]);
based on a determination that the other wireless device is within the given proximity of the apparatus and is configured to perform automatic pairing, accessing the server through the other wireless device to determine whether to perform automatic pairing with the other wireless device (read as the method sends user information including the identifier of the mobile communications device to a remote server; the remote server subsequently sends the user information to the second vehicle in response to the receiving a request from the second vehicle; telematics service provider computer 102 may operate as a web server including a web site for generating subscription accounts, as well as for providing access to secure pairing information to users or consumers of telematics services) (Hrabak – [0008], and [0024]); and
based on a determination that automatic pairing is to be performed with the other wireless device, pairing with the other wireless device without further input from a user of the apparatus (read as a telematics service provider facilitates an automatic pairing process between a mobile communications device and a second vehicle when a pairing process has been previously performed between the mobile communications device and a first vehicle) (Hrabak – [0019], [0042], [0051], and [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648